EXHIBIT 10.7
FIRST AMENDMENT TO LETTER OF CREDIT FACILITY
     THIS FIRST AMENDMENT TO LETTER OF CREDIT FACILITY (this “First Amendment”),
dated as of November 21, 2008, is entered into among CASH AMERICA INTERNATIONAL,
INC., a Texas corporation (the “Borrower”), the lenders listed on the signature
pages hereof as Lenders (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and L/C Issuer.
BACKGROUND
     A. The Borrower, the Lenders, the Administrative Agent, and the L/C Issuer
are parties to that certain Letter of Credit Facility, dated as of June 30,
2008, (said Letter of Credit Facility, as modified and amended, the “Letter of
Credit Facility”). The terms defined in the Letter of Credit Facility and not
otherwise defined herein shall be used herein as defined in the Letter of Credit
Facility.
     B. The Borrower has requested certain amendments to the Letter of Credit
Facility.
     C. The Lenders, the Administrative Agent, and the L/C Issuer hereby agree
to amend the Letter of Credit Facility, subject to the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Borrower, the
Lenders, the L/C Issuer and the Administrative Agent covenant and agree as
follows:
     1. AMENDMENTS.
     (a) Section 1.01 of the Letter of Credit Facility is hereby amended by
adding the defined terms “Defaulting Lender”, “ First Amendment Date”, and
“Impacted Lender” thereto in proper alphabetical order to read as follows:
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Loans or participations in L/C Obligations required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder unless such failure has been cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute or unless such failure has
been cured, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     “First Amendment Date” means November 21, 2008.
     “Impacted Lender” means a Defaulting Lender or a Lender as to which (a) the
L/C Issuer has a good faith belief that the Lender has defaulted in fulfilling
Confidential

1



--------------------------------------------------------------------------------



 



its obligations under one or more other syndicated credit facilities or (b) an
entity that controls the Lender has been deemed insolvent or become subject to a
bankruptcy or other similar proceeding.
     (b) The definition of “Incorporated Agreement” is hereby amended to read as
follows:
     “Incorporated Agreement” means that certain First Amended and Restated
Credit Agreement, dated as of February 24, 2005, among the Borrower, each lender
from time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, an L/C Issuer and Swing Line Lender, JPMorgan Chase Bank,
N.A., as Syndication Agent, and U.S. Bank National Association, KeyBank National
Association and Union Bank of California, N.A., as Co-documentation Agents, as
amended by that certain First Amendment to First Amended and Restated Credit
Agreement, dated as of March 16, 2007, that certain Commitment Increase
Agreement, dated as of February 29, 2008, that certain Second Amendment to First
Amended and Restated Credit Agreement, dated as of June 30, 2008, and that
certain Third Amendment to First Amended and Restated Credit Agreement, dated as
of November 21, 2008. Unless otherwise specified herein, all references to the
Incorporated Agreement shall mean the Incorporated Agreement as in effect on the
First Amendment Date, without giving effect to any amendment, supplement or
other modification thereto or thereof after the First Amendment Date.
     (c) The definition of “Voting Percentage” in Section 1.01 of the Letter of
Credit Facility is hereby amended and restated to read as follows:
     “Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender’s Revolving Loans, plus (B) such Lender’s Pro Rata Share of the
Outstanding Amount of L/C Obligations, then constitutes of (ii) the Outstanding
Amount of all Revolving Loans and L/C Obligations; provided, however, that if
any Lender is a Defaulting Lender, such Lender’s Voting Percentage shall be
deemed to be zero, and the respective Pro Rata Shares and Voting Percentages of
the other Lenders shall be recomputed for purposes of this definition and the
definition of “Required Lenders” without regard to such Defaulting Lender’s
Commitment or the outstanding amount of its Revolving Loans and L/C Advances, as
the case may be.
     (d) Section 2.03(a)(ii) of the Letter of Credit Facility is hereby amended
and restated as follows:
     (ii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

2



--------------------------------------------------------------------------------



 



     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) subject to Section 2.03(b)(iii) hereof, the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date;
     (C) such Letter of Credit is to be denominated in a currency other than
Dollars; or
     (D) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time an Impacted Lender hereunder, unless the
L/C Issuer has entered into arrangements satisfactory to the L/C Issuer with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
     (e) Section 2.10 of the Letter of Credit Facility is hereby amended and
restated as follows:
     2.10 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of any Revolving Loans made by it, or
the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Revolving Loans made by them and/or such subparticipations in the
participations in L/C Obligations held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Revolving Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that (i) if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefore, together with an amount equal to such

3



--------------------------------------------------------------------------------



 



paying Lender’s ratable share (according to the proportion of (x) the amount of
such paying Lender’s required repayment to (y) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement, (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply) or (z) any payment obtained by the L/C Issuer in connection
with cash collateral or other arrangements made in respect of an Impacted
Lender. The Borrower agrees that any Lender so purchasing a participation from
another Lender may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off, but subject to Section 10.09
hereof with respect to such participation) as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
     2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof:
     (a) the representations and warranties contained in the Letter of Credit
Facility and the other Loan Documents are true and correct on and as of the date
hereof as made on and as of such date;
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default;
     (c) (i) the Borrower has full power and authority to execute and deliver
this First Amendment, (ii) this First Amendment has been duly executed and
delivered by the Borrower, and (iii) this First Amendment and the Letter of
Credit Facility, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;

4



--------------------------------------------------------------------------------



 



     (d) neither the execution, delivery and performance of this First Amendment
or the Letter of Credit Facility, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents of the Borrower, or any indenture, agreement or other
instrument to which the Borrower or any of its properties are subject; and
     (e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower of
this First Amendment, or (ii) the acknowledgement by each Guarantor of this
First Amendment.
     3. CONDITIONS TO EFFECTIVENESS. This First Amendment shall be effective
upon satisfaction or completion of the following:
     (a) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Required Lenders;
     (b) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Borrower and acknowledged by each Guarantor;
     (c) the Administrative Agent shall have received a certified resolution of
the Board of Directors of the Borrower authorizing the execution, delivery and
performance of this First Amendment;
     (d) the Administrative Agent shall have received an opinion of the
Borrower’s General Counsel, in form and substance satisfactory to the
Administrative Agent, with respect to matters set forth in Sections 2(c), (d),
and (e) of this First Amendment; and
     (e) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.
     4. REFERENCE TO THE LETTER OF CREDIT FACILITY.
     (a) Upon the effectiveness of this First Amendment, each reference in the
Letter of Credit Facility to “this Agreement”, “hereunder”, or words of like
import shall mean and be a reference to the Letter of Credit Facility, as
affected and amended hereby.
     (b) The Letter of Credit Facility, as amended by the amendments referred to
above, shall remain in full force and effect and is hereby ratified and
confirmed.
     5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this First Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

5



--------------------------------------------------------------------------------



 



     6. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this First Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this First Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Guaranty, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.
     7. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this First Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
     8. GOVERNING LAW; BINDING EFFECT. This First Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.
     9. HEADINGS. Section headings in this First Amendment are included herein
for convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.
     10. ENTIRE AGREEMENT. THE LETTER OF CREDIT FACILITY, AS AMENDED BY THIS
FIRST AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



     REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Amendment is executed as of the date first
set forth above.

            CASH AMERICA INTERNATIONAL, INC., as Borrower
      By:   /s/ Austin D. Nettle         Austin D. Nettle        Vice President
and Treasurer     

Signature Page
First Amendment to Letter of Credit Facility

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:   /s/ Jeffrey D. Bundy         Jeffrey D. Bundy        Vice President 
      WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer and a Lender
      By:   /s/ Jeffrey D. Bundy         Jeffrey D. Bundy        Vice President 
   

Signature Page
First Amendment to Letter of Credit Facility

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Lindsey M. Hester         Lindsey M. Hester        Vice
President     

Signature Page
First Amendment to Letter of Credit Facility

 



--------------------------------------------------------------------------------



 



            TEXAS CAPITAL BANK, N.A., as a Lender
      By:   /s/ Barry Kromann         Barry Kromann        Executive Vice
President     

Signature Page
First Amendment to Letter of Credit Facility

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED TO:
CORPORATE GUARANTORS
Bronco Pawn & Gun, Inc.
Cash America Advance, Inc.
Cash America Financial Services, Inc.
Cash America Franchising, Inc.
Cash America Holding, Inc.
Cash America, Inc.
Cash America, Inc. of Alabama
Cash America, Inc. of Alaska
Cash America, Inc. of Colorado
Cash America, Inc. of Illinois
Cash America, Inc. of Indiana
Cash America, Inc. of Kentucky
Cash America, Inc. of Louisiana
Cash America of Missouri, Inc.
Cash America, Inc. of Nevada
Cash America, Inc. of North Carolina
Cash America, Inc. of Oklahoma
Cash America, Inc. of South Carolina
Cash America, Inc. of Tennessee
Cash America, Inc. of Utah
Cash America, Inc. of Virginia
Cash America Pawn, Inc. of Ohio
Cashland Financial Services, Inc.
Doc Holliday’s Pawnbrokers & Jewellers, Inc.
Express Cash International Corporation
Florida Cash America, Inc.
Gamecock Pawn & Gun, Inc.
Georgia Cash America, Inc.
Hornet Pawn & Gun, Inc.
Longhorn Pawn and Gun, Inc.
Ohio Neighborhood Finance, Inc.
Mr. Payroll Corporation
RATI Holding, Inc.
Tiger Pawn & Gun, Inc.
Uptown City Pawners, Inc.
Vincent’s Jewelers and Loan, Inc.
Cash America Global Financing, Inc.
Cash America of Mexico, Inc.

     
/s/ David J. Clay
   
 
David J. Clay, Senior Vice President for all Corporate Guarantors
(other than Cash America, Inc. of North Carolina) and Vice President of Cash
America, Inc. of North Carolina
   

Signature Page
First Amendment to Letter of Credit Facility

 



--------------------------------------------------------------------------------



 



          PARTNERSHIP GUARANTORS    
 
        Cash America Management L.P.
Cash America Pawn L.P.    
 
       
By:
  Cash America Holding, Inc., the General Partner for each Partnership Guarantor
   
 
       
By:
  /s/ Austin D. Nettle    
 
 
 
Austin D. Nettle
Vice President and Treasurer    

Signature Page
First Amendment to Letter of Credit Facility

 



--------------------------------------------------------------------------------



 



LLC GUARANTORS

          Cash America Net Holdings, LLC
Primary Credit Solutions, LLC (f/k/a Primary Cash Holdings, LLC)    
 
       
By:
  /s/ Austin D. Nettle    
 
 
 
Austin D. Nettle
Vice President and Treasurer    

Cash America Net of Alabama, LLC
Cash America Net of Alaska, LLC
Cash America Net of Arizona, LLC
Cash America Net of California, LLC
Cash America Net of Colorado, LLC
Cash America Net of Delaware, LLC
Cash America Net of Florida, LLC
CashNetUSA of Florida, LLC
Cash America Net of Hawaii, LLC
Cash America Net of Idaho, LLC
Cash America Net of Illinois, LLC
Cash America Net of Indiana, LLC
Cash America Net of Iowa, LLC
Cash America Net of Kansas, LLC
Cash America Net of Kentucky, LLC
Cash America Net of Louisiana, LLC
Cash America Net of Maine, LLC
CashNet CSO of Maryland, LLC
Cash America Net of Michigan, LLC
Cash America Net of Minnesota, LLC
Cash America Net of Mississippi, LLC
Cash America Net of Missouri, LLC
Cash America Net of Montana, LLC
Cash America Net of Nebraska, LLC
Cash America Net of Nevada, LLC
Cash America Net of New Hampshire, LLC
Cash America Net of New Mexico, LLC
CashNet USA CO, LLC
CashNetUSA OR, LLC
The Check Giant NM, LLC
Cash America Net of North Dakota, LLC
Cash America Net of Ohio, LLC
Cash America Net of Oklahoma, LLC
Cash America Net of Oregon, LLC
Cash America Net of Rhode Island, LLC
Cash America Net of South Dakota, LLC
Signature Page
First Amendment to Letter of Credit Facility

 



--------------------------------------------------------------------------------



 



Cash America Net of Texas, LLC
Cash America Net of Utah, LLC
Cash America Net of Virginia, LLC
Cash America Net of Washington, LLC
Cash America Net of Wisconsin, LLC
Cash America Net of Wyoming, LLC
CashNet of Australia, LLC
Ohio Consumer Financial Solutions, LLC

              By:   CASH AMERICA NET HOLDINGS, LLC
Sole Member of Each of the above-named Limited Liability Companies
 
            By:   /s/ Austin D. Nettle                   Austin D. Nettle      
  Vice President and Treasurer    
 
            Primary Credit Services, LLC (f/k/a Primary Cash Finance, LLC)
Primary Credit Processing, LLC (f/k/a Primary Cash Card Processing, LLC) Primary
Payment Solutions, LLC (f/k/a Primary Cash Card Services, LLC)
 
            By:   PRIMARY CREDIT SOLUTIONS, LLC (f/k/a Primary Cash Holdings,
LLC)
Sole Member of Each of the above-named Limited Liability Companies
 
            By:   /s/ Austin D. Nettle              
 
  Name:   Austin D. Nettle    
 
  Title:   Vice President — Treasurer    

Signature Page
First Amendment to Letter of Credit Facility

 